department of the treasury internal_revenue_service washington d c date cc dom fs fi p tl-n-5485-98 number release date uilc memorandum for district_counsel -------------------------- internal_revenue_service national_office field_service_advice from subject -------------------------------------- deborah a butler assistant chief_counsel field service cc dom fs unearned_premium_reserve this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer company a reinsurer year dollar_figurea issues whether a property and casualty insurer which issues claims-made medical malpractice insurance policie sec_1 may maintain an unearned_premium_reserve -------------------------------------------- ---------------------------------- ------------------------------ ------- ------- --------------- during the policy year under a aclaims-made policy the insurer only provides coverage for claims filed attributable to the projected cost of providing tail coverage2 during the extended reporting_period triggered by the insured s death when the insured is not deceased at the end of the taxable_year whether a property and casualty insurer which issues claims-made medical malpractice insurance policies may maintain an unearned_premium_reserve attributable to the projected cost of providing tail coverage during the extended reporting_period triggered by the insured s disability when the insured is not disabled at the end of the taxable_year whether a property and casualty insurer which issues claims-made medical malpractice insurance policies may maintain an unearned_premium_reserve attributable to the projected cost of providing tail coverage during the extended reporting_period triggered by the insured s retirement when the insured is not retired at the end of the taxable_year whether assuming that all or some of the above-mentioned reserve is properly treated as unearned_premium for federal_income_tax purposes taxpayer may treat such unearned_premium reserves as life_insurance_reserves pursuant to i r c ' b a thereby avoiding the ahaircut applicable to unearned_premium reserves for property and casualty insurance pursuant to ' b whether assuming that all or some of the above-mentioned reserve should be treated as an unearned_premium_reserve such reserve should be reduced by potential ceded losses conclusion taxpayer may treat the reserve in question as an unearned_premium_reserve for tax purposes no portion of the reserve qualifies as a life_insurance_reserve no portion of the reserve should be reduced for ceded losses atail coverage refers to claims that are covered under a claims-made policy although they are submitted after the policy has terminated unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect during the taxable_year in issue facts taxpayer provides medical malpractice coverage to physicians on a aclaims-made basis the policies at issue provide coverage for claims submitted during the policy period the policies also provide free atail coverage for claims filed after the policy terminates if termination occurs as a result of the insured s death disability or retirement taxpayer has reinsured the risks attributable to these policies by entering into an excess of loss reinsurance treaty with reinsurer at the end of calendar_year taxpayer maintained a reserve the addr reserve in the amount of dollar_figurea with respect to the tail coverage triggered by the death disability or retirement of its insureds taxpayer treated the ddr reserve on its annual_statement as an unearned_premium_reserve taxpayer s independent actuary company a described the ddr reserve as an estimate of the difference between i expected losses associated with the future utilization of this benefit by current taxpayer insureds and ii expected premium covering the benefit to be received in the future from current taxpayer insureds company a computed the ddr reserve in part by estimating the expected cost of medical malpractice claims covered by the future free tail coverage endorsements company a also computed the ddr reserve by estimating the number and timing of future free tail coverage endorsements to be issued to taxpayer s current policyholders on the basis of those policyholders assumed mortality disability and retirement rates for tax purposes taxpayer treated the ddr reserve as both an unearned_premium_reserve and as a life_insurance_reserve taxpayer did not reduce the ddr reserve for amounts recoverable from reinsurer pursuant to the reinsurance treaty law and analysis under an aexcess of loss reinsurance policy the reinsurer agrees to be liable for claims filed with the insurer to the extent that each claim or an aggregation of claims exceed a certain amount the term aannual statement refers to the financial statement form prescribed by the national association of insurance commissioners since taxpayer is an insurance_company other than a life_insurance_company it is taxable under ' et seq under ' a the term taxable_income means gross_income as that term is defined in ' b less the deductions allowed by ' c under ' b agross income includes inter alia the sum of athe combined gross amount earned during the taxable_year from investment_income and from underwriting_income as provided in this subsection ' b a sec_832 defines aunderwriting income as athe premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that apremiums earned means an amount computed in part by adding a80 percent of the unearned premiums on outstanding business at the end of the preceding_taxable_year and deduct ing percent of the unearned premiums on outstanding business at the end of the taxable_year ' b b sec_832 further provides that with respect to any portion of the unearned_premium_reserve attributable to contracts described in ' b b ie life_insurance annuity and noncancellable accident_and_health_insurance contracts involving life accident or health contingencies ' b b will apply by substituting a100 percent for a80 percent thus taxpayer is entitled to deduct percent of the ddr reserve from its gross_income to the extent that the ddr reserve qualifies as an unearned_premium_reserve from contracts other than life_insurance and taxpayer is entitled to deduct percent of the ddr reserve to the extent that the ddr reserve qualifies as both an unearned_premium_reserve and a life_insurance_reserve attributable to contracts described in ' b b issues whether taxpayer may treat any or all of its ddr reserve as an unearned_premium_reserve for tax purposes we first address the question of whether any or all of the ddr reserve constitutes an unearned_premium_reserve an unearned_premium_reserve is an amount set_aside by an insurer in recognition that certain premiums are paid in advance and are aearned by the insurer as the protection is actually provided 96_tc_497 ndollar_figure as explained by the tax_court in 57_tc_58 acq c b the term aunearned premium is entirely a term of insurance art and can be understood only by reference to industry practice and history the aunearned premium reserve grew up historically as a reserve for insolvency reinsurance ie as the amount required to be set_aside out of premiums to compensate some reinsurer if in the event of insolvency it should be necessary for the reinsurer to undertake fulfillment of the original insurer s obligations to policyholders for periods subsequent to the date of reinsurance obviously the reserves involved here are the kind of obligation for which a reinsurer would require compensation if it were to take over future obligations to a company s policyholders although the policies at issue are claims-made the ddr reserve is attributable to coverage for certain claims filed after the policy has been otherwise terminated a portion of the premiums charged by taxpayer are therefore attributable to coverage for periods which had not elapsed as of the end of the policy year accordingly the premiums received by taxpayer with respect to these policies were not wholly aearned as of the end of the period for which they were paid see 114_f2d_304 1st cir premiums for noncancellable level premium accident_and_health_insurance are not wholly aearned because a portion of the premiums are paid for coverage in subsequent years in this regard if taxpayer were to become insolvent a reinsurer accepting taxpayer s medical malpractice risks through a portfolio or assumption_reinsurance transaction would require compensation_for subsequent tail coverage liabilities for the foregoing reasons we conclude that the ddr reserve should be treated as an unearned_premium_reserve for tax purposes issue whether taxpayer may treat any or all of its ddr reserve as a life_insurance_reserve we now turn to whether the ddr reserve constitutes a alife insurance reserve for purposes of ' b a as mentioned ' b a only applies to acontracts described in ' b b sec_816 provides in general -- for purposes of this part the term alife insurance reserves means amounts b a which are computed or estimated on the basis of recognized mortality or morbidity tables and assumed rates of interest and b which are set_aside to mature or liquidate either by payment or reinsurance future unaccrued claims arising from life_insurance annuity and noncancellable accident_and_health_insurance contracts involving at the time with respect to which the reserve is computed life accident or health contingencies accordingly a life_insurance_reserve is defined by the manner in which it is computed by the contingency that gives rise to a claim and by the nature of the contract from which the claim arises in this case the ddr reserve does not arise from either life_insurance annuity or noncancellable accident_and_health_insurance contracts rather the reserves are attributable to medical malpractice liability contracts moreover the ddr reserve insofar as it is attributable to claims payable upon the retirement or disability of an insured cannot constitute a life_insurance_reserve because it is payable upon a contingency other than death see aetna life ins co v united_states cl_ct aff d by unpublished opinion 935_f2d_280 fed cir reserve for claims contingent upon disability of insured cannot be a alife insurance reserve under predecessor to ' we also note that although taxpayer computed the ddr reserve in part on the basis of the policyholders mortality risks taxpayer also computed the ddr reserve on the basis of the amount it expected to pay to satisfy anticipated medical malpractice claims therefore we conclude that the ddr reserve does not constitute a life_insurance_reserve for purposes of ' b a the ddr reserve thus is subject_to the income inclusion required by ' b b issue whether taxpayer should reduce the ddr reserve for amounts to be ceded to reinsurer we assume that the reinsurance policies currently in effect do not apply to liabilities that may arise in the future when the tail coverage on currently eligible insureds come into effect as mentioned in the revenue_agent s arequest for technical_advice dated --------- ------------------------ athese are losses which have not yet occurred on policies which have not yet been issued since the reinsurance presently in effect does not apply to the anticipated losses contemplated by the ddr reserve we see no basis for requiring taxpayer to reduce the ddr reserve for reinsurance that it has not yet purchased case development hazards and other considerations although in issue we have concluded that on the basis of the plain language of we note that ' in similar fashion to ' b b imposes a limitation upon aspecified policy_acquisition_expenses attributable to net_premiums on aspecified insurance contracts ' a c the term aspecified insurance contracts refers to aany life_insurance annuity or noncancellable accident_and_health_insurance contract ' e a therefore ' is not applicable to the ddr reserve in this case accordingly were the income inclusion not applicable to the ddr reserve taxpayer could avoid each of the statutory mechanisms which congress fashioned as a proxy for requiring insurance_companies to amortize their policy_acquisition_expenses ' b b and ' b a the ddr reserve is not a life_insurance_reserve the case law cited in your request for advice presents litigation hazards with respect to the portion of the ddr reserve attributable to claims payable on account of the death of an insured in aetna life ins co supra an insurer issued cancellable health and accident policies that also provided continued guaranteed life_insurance coverage for permanently disabled insureds the insurer established two reserves a reserve attributable to life_insurance coverage for insureds who were disabled and a reserve attributable to anticipated life_insurance coverage for insureds who were not presently disabled but were expected to become disabled in the future the reserves were computed on the basis of recognized mortality tables the court concluded that the reserve attributable to life_insurance coverage of presently disabled insureds was a life_insurance_reserve but that the reserve attributable to anticipated coverage of insureds who were not yet disabled was not a life_insurance_reserve cl_ct pincite the court reasoned that the reserve for presently disabled insureds were life_insurance_reserves because coverage was contingent upon the death of the insured whereas the reserve for insureds who were not yet disabled was a health and accident reserve because coverage was first contingent upon the disability of the insured id in the present case company a used recognized mortality tables in determining the portion of taxpayer s ddr reserve attributable to claims payable on the account of the death of an insured since claims underlying that portion of the ddr reserve are contingent upon the death of the insured that portion of the ddr reserve resembles the reserve which the court in aetna considered to be a life_insurance_reserve nevertheless the reserve addressed in aetna is distinguishable from that portion of the ddr reserve because claims underlying the ddr reserve are contingent upon both the death of the insured and the filing of a medical malpractice claim for that reason company a determined the ddr reserve by using mortality tables as well as the expected cost of future medical malpractice claims we also note that in aetna the court concluded that the portion of the reserve attributable to claims contingent upon both death and disability were not life_insurance_reserves accordingly the opinion in aetna presents a litigation hazard but does not affect our conclusion please call if you have any further questions by carol p nachman special counsel financial institutions products branch
